Citation Nr: 0826856	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than June 24, 2001 
for the grant of a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had active military service from December 1955 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted the veteran a total disability 
evaluation based on individual unemployability due to a 
service-connected disability.  The veteran appealed the 
effective date of the award, which was July 24, 2001.  In 
April 2006, the Board changed the effective date to June 24, 
2001.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in July 2007 vacated the part of the Board's decision 
which denied an effective date earlier than July 24, 2001 for 
a TDIU.  

In August 2005, the veteran, through his attorney, submitted 
additional evidence (a statement from S. Villalon, M.D.,) 
directly to the Board.  He executed a waiver of initial RO 
review of the new evidence in January 2006.  Also, in May 
2008, the Board obtained a Veteran Health Administration 
(VHA) medical opinion.  Thereafter, it supplied the opinion 
to the veteran and gave him an opportunity to submit 
additional evidence.  These documents will therefore be 
considered in this decision.  38 C.F.R. §§ 20.903, 20.1304 
(2007).


FINDING OF FACT

The veteran was not unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected lumbosacral degenerative disc disease with 
spondylosis prior to June 24, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 24, 
2001, for a grant of a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied.  A May 2002 letter to 
the veteran that addressed all three notice elements was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the veteran of the evidence required to substantiate 
the claim and of the veteran's and VA's respective duties for 
obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in November 2004.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While this was after the 
rating decision, no prejudice has been alleged, and there was 
an opportunity for submission of additional evidence, 
followed by readjudication in June 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained the veteran's VA, 
private, and Social Security Administration (SSA) records and 
lay statements from the veteran.  There were VA examinations 
in September 1993, May 2001, December 2002, and May 2005, and 
a Veterans Health Administration (VHA) medical opinion was 
obtained in May 2008.  VA has satisfied its assistance 
duties.

Earlier effective date

The veteran's representative contends that the veteran is 
entitled to an effective date prior to June 24, 2001, for the 
grant of a total disability evaluation based on individual 
unemployability.  He states that the effective date should be 
July 26, 1993, which was the date when the veteran filed his 
claim for service connection for a low back disability.  He 
argues that the evidence of record shows that the criteria 
for a total disability evaluation based on individual 
unemployability due to a service-connected disability had 
been met.  Moreover, as there was ample evidence showing that 
the veteran was unemployed, the representative asserts that 
there was an inferred claim for a total disability rating 
based on individual unemployability, and that VA therefore 
had the duty to adjudicate that claim.  He maintains that the 
RO would have surely granted the total disability evaluation 
based on individual unemployability claim if the veteran had 
been granted service connection for his back disability when 
he initially filed his claim.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA's receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(1)-(2).  In Harper v. Brown, 10 Vet. App. 
125 (1997), it was noted that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase), and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable.  The Court further noted that the 
phrase "otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2007).

In Hazan v. Gober, 10 Vet. App. 511, 520 (1997), the Court 
opined that all evidence in a case should be considered when 
deciding when a rating increase was "ascertainable" under 38 
U.S.C.A. § 5110 (b)(2).

In September 1998, VA's Office of the General Counsel (OGC) 
explored the legislative history of 38 U.S.C.A. § 5110(b)(2) 
and noted that this provision was added in order to permit 
retroactive payment of increased compensation from the date 
of the increase in disability to as much as one year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation of as much as one 
year retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The OGC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within one year prior to VA's receipt of the 
claim, and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date. Servello, 3 Vet. App. at 200.

For VA purposes, total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2007).

Also, it is noted that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (2007).

A review of the record shows that, on July 26, 1993, the RO 
received a claim for service connection for a low back 
disability.  The claim for service connection was denied by 
the RO in August 1994 and the veteran appealed that decision.  
Thereafter, in a decision dated in October 1997, the Board 
denied service connection for a back disability.  The veteran 
appealed that determination to the Court and, in a decision 
dated in March 1999, the Court vacated and remanded the 
Board's October 1997 decision.  The Board then readjudicated 
the veteran's claim in February 2000 (subject to the Court's 
instructions) and proceeded to once again deny the claim for 
service connection for low back disability.  In May 2000, the 
Court granted a joint motion of the parties and vacated the 
Board's February 2000 decision.  The Board remanded the 
matter to the RO in January 2001 for the purpose of curing 
due process deficiencies that were raised in the joint 
motion.  By a rating action dated on June 24, 2001, the RO 
granted service connection for lumbosacral degenerative disc 
disease with spondylosis and assigned a 60 percent disability 
evaluation for the same, effective from July 26, 1993.

The veteran filed a formal claim, i.e., an application for a 
total disability evaluation based on individual 
unemployability (VA Form 21-8940), on July 24, 2001.  He 
indicated that he had last worked in December 1990.  The RO 
issued a decision in January 2003 that granted a total 
disability evaluation based on individual unemployability.  
Resolving reasonable doubt in his favor, the RO determined 
that the veteran's back disability alone rendered him unable 
to secure or follow substantially gainful employment.  The RO 
assigned July 24, 2001, as the effective date of the award.  
The veteran appealed the assignment of the effective date.  
As noted above, his representative argues that an inferred 
claim for a total disability evaluation based on individual 
unemployability existed at the time he filed his claim for 
service connection in 1993.  He further argues that all the 
necessary criteria to support a total disability evaluation 
had been met.  Specifically, he notes that the veteran was 
clearly unemployed in 1993, and that, by virtue of the June 
2001 decision, the veteran met the schedular requirement for 
a total disability evaluation based on individual 
unemployability.

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted total 
disability evaluation based on individual unemployability 
under 38 C.F.R. § 4.16(c).  One of the threshold questions 
was whether total disability evaluation based on individual 
unemployability claims existed.  The Court held "that when an 
RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total 
disability evaluation based on individual unemployability 
rating."  Id. at 421 (internal citations omitted).

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984, he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts in its case were similar to those of 
Norris, the case was distinguishable.

In Norris, it was the subsequent informal claims that were 
found to raise the issue of total disability evaluation based 
on individual unemployability.  In the Roberson case, it was 
the original claim for disability that was found to raise a 
claim of total disability evaluation based on individual 
unemployability.  The Court held "that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability."

The Board acknowledges that there was evidence that the 
veteran was unemployed at the time he filed his claim for 
service connection in 1993, and that he met the schedular 
threshold for establishing a total disability evaluation 
based on individual unemployability under 38 C.F.R. § 4.16(a) 
after the June 2001 rating decision awarded the veteran a 60 
percent disability rating for his back condition.  In his 
July 1993 Application for Compensation or Pension, he 
reported that he last worked in 1991 in the janitorial field.  
At an October 1994 personal hearing, he testified that he 
quit his job because of problems with his back.  The veteran 
was not granted service connection for his low back 
disability until 2001, but the effective date for the award 
of service connection and the 60 percent rating was July 
1993.  

In accordance with the Joint Motion for Remand, the Board 
will address the matter of whether the veteran would have 
been entitled to a TDIU effective from July 1993 based on the 
ruling in Roberson and whether prior to 2001 his inability to 
secure or follow a substantially gainful occupation was a 
result of his service-connected back disability.  

For the following reasons, the Board finds that the evidence 
of record fails to show that the veteran is entitled to TDIU 
effective from July 1993 or that he was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected back disability prior to June 24, 2001.  

The veteran has a G.E.D. and training as a machinist, and had 
been a janitorial supervisor, according to his July 2001 VA 
Form 21-8940 and October 1994 hearing testimony.  At his 
prior job, he cleaned buildings, made out supply orders, time 
cards, and reports, and supervised seven people.  See Form 
SSA-3368-BK, dated in August 1991.  He testified in October 
1994 that had enjoyed his job as a janitorial supervisor 
until his back, arms, shoulders, and foot started getting 
worse.  Similarly, in his June 2001 formal claim he stated 
that he quit his job because of pain in his back, elbows, and 
hip.

Though the SSA found the veteran disabled for its purposes in 
1991, it considered service-connected degenerative joint 
disease of the lumbar spine and nonservice-connected 
disorders, including advanced degenerative arthritis of the 
right knee, bilateral epicondylitis and loss of grip strength 
bilaterally.  The SSA decision specifically noted that the 
"combination of the [veteran's] impairments" reduced his 
residual functional capacity to less than the full range of 
sedentary work.  Medical evidence considered by SSA, 
including a June 1992 evaluation by Christopher S. Mow, M.D., 
showed that the veteran's functions were limited by his back, 
elbows, and knee.  Dr. Mow stated that the veteran was 
virtually totally disabled because of multiple complaints, 
the most significant being low back pain and right knee 
arthritis.

On VA examination in September 1993, the veteran's gait was 
normal and he had normal symmetry without swelling.  His 
lumbar spine flexion was to 80 degrees, extension was to 20 
degrees, lateral flexion was to 35 degrees, and rotation was 
to 45 degrees.  He had tenderness of his right paraspinal 
muscles of his lumbosacral spine without palpable spasm.  
Straight leg raises were negative bilaterally, deep tendon 
reflexes were II/IV bilaterally, ankle jerk was 0/IV 
bilaterally, and muscle strength was V/V bilaterally in the 
lower extremities, without muscle atrophy.  Distal sensory 
and proprioception were intact.  The impression was 
degenerative disc disease, L-5, S-1.  

In a statement dated July 16, 1996, Solomon Villalon, M.D. 
diagnosed the veteran as having chronic low back pain and 
indicated that he was not able to obtain and retain 
substantially gainful employment.  However, this statement is 
not persuasive.  It does not indicate that there was 
unemployability due solely to service-connected disability, 
and an earlier statement from Dr. Villalon's made in July 
1995, and the treatment records, did not demonstrate 
unemployability due only to service-connected disability.  

Specifically, in August 1995 Dr. Villalon noted that the 
veteran had worked in a janitorial service until 1990 and 
that he had been disabled from his arthritis since 1990.  He 
stated that the veteran was disabled because of arthritis in 
several joints, including the back, shoulder, hands, and 
knees, as opposed to the back disability alone.  Dr. 
Villalon's records also show neurological evaluation within 
normal limits and good range of motion in 1995 and in July 
1996.  Dr. Villalon noted that neurological examination was 
within normal limits in 1997, 1998, 1999, and 2000.  When Dr. 
Villalon saw the veteran in June 1998, he was walking without 
a problem even though he had muscle spasm and right lower 
lumbar area tenderness.  Even as late as June 2000, when the 
veteran complained of back pain to Dr. Villalon, there was 
only mild muscle spasm and an impression of mild back strain.  
When Dr. Villalon saw him in September 2000, there was only 
mild tenderness in the low back, and when he saw him in early 
June 2001, the veteran had only mild tenderness in his low 
back and his sensation was intact.  

In a May 2001 VA examination report, the examiner stated that 
the veteran's low back disorder caused significant 
limitations in his ability to pursue certain occupations 
after his military service.  

The Board finds that the veteran's service-connected low back 
disability, standing alone, clearly was not sufficient to 
preclude the veteran from securing or retaining substantially 
gainful employment prior to June 24, 2001, and so an award of 
a total disability evaluation based on individual 
unemployability may not be granted earlier than June 24, 
2001.

The evidence of record fails to show an increase in 
disability (due solely to the service-connected back 
disability) warranting a total rating prior to June 24, 2001.  
Although the Social Security Administration found the veteran 
disabled for its purposes prior to that date, it considered 
service-connected and nonservice-connected disorders 
including arthritis of the right knee and bilateral 
epicondylitis.  Further, the records received from Dr. 
Villalon from prior to June 24, 2001 identify several 
nonservice-connected disabilities including arthritis of 
multiple joints.  Also, the report of the December 2002 VA 
examiner clearly indicates that the veteran was not capable 
of sedentary employment as the result of a combination of 
lumbar spine disability, multiple joint arthritis, and 
chronic obstructive pulmonary disease.

In an August 2005 statement, Dr. Villalon stated that the 
veteran was entitled to individual unemployability since at 
least July 16, 1996.  He stated that the veteran's back 
disability affected his normal functions to the point that he 
could not work and that it affected his ability to perform 
his job duties based on the description of his duties.  Dr. 
Villalon supported his conclusion by citing a June 1992 
medical report that was used by the SSA when it awarded the 
veteran disability benefits.  The report describes the 
severity of the veteran's low back disability.  However, when 
read closely, the report does not indicate that the veteran's 
unemployability is due solely to his back disability.  
Rather, the report indicates that the veteran's disability is 
the result of right knee arthritis in addition to low back 
pain.  It also should be noted that Dr. Villalon's 
contemporaneous reports between 1995 and 2000, mentioned 
earlier, do not support unemployability solely due to the 
veteran's service-connected lumbosacral spine disability, and 
neither do the 1993 or 2001 VA examination reports.

A VHA medical opinion was obtained in May 2008.  The examiner 
reviewed the veteran's entire claims folder.  On the matter 
of unemployability due solely to service-connected lumbar 
spine disability, the examiner noted that Dr. Villalon's 
record of July 1996 suggested that although the veteran was 
complaining about pain, he still had reasonable function of 
his low back.  Dr. Villalon had found the veteran to have 
muscle spasm but a good range of motion of his lumbar spine.  
He also noted that Dr. Villalon also had reported in April 
2003 that the veteran was walking with no problems and had no 
weakness or numbness of his legs, and he reviewed the results 
of a May 2005 VA examination report, which after examination 
rated the veteran's back disorder as moderate to severe.  The 
VHA examiner concluded that it appeared that the veteran had 
a functional low back prior to June 24, 2001 based on an 
assessment of the record.  He indicated that the record 
suggested that the veteran could have performed sedentary 
employment prior to June 2001 when solely his 
service-connected low back disability was considered.

The veteran's representative in June 2008 argued that when 
the benefit of the doubt doctrine is considered, the May 2005 
VA examination report supports unemployability due to 
service-connected low back disability.  However, the Board 
finds that that report does not indicate that the veteran was 
unemployable due to service-connected disability prior to 
June 24, 2001.  It concerns his condition in May 2005.  The 
representative also points out that Dr. Villalon indicated in 
1996 that the veteran was unable to obtain and retain 
substantially gainful employment.  However, Dr. Villalon's 
1996 medical record did not indicate that it was due solely 
to service-connected disability and this is not supported 
prior to June 24, 2001.  

In conclusion, the Board finds that the criteria for a total 
rating based on individual unemployability due to a service-
connected disability were not met prior to June 24, 2001, and 
that the evidence of record did not factually show that 
unemployability due to service-connected disability 
warranting a total rating based on individual unemployability 
arose prior to that time.  Therefore, an effective date prior 
to June 24, 2001 for a TDIU is not warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  VA is bound under the 
controlling statute and regulations, which provides no basis 
for the award of an effective date earlier than June 24, 
2001.


ORDER

An effective date prior to June 24, 2001 for the award of a 
total disability evaluation based on individual 
unemployability due to a service-connected disability is 
denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


